Citation Nr: 0022174	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  98-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran had approximately 20 years active military 
service ending in September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  The veteran's notice of disagreement 
was received in November 1997, a statement of the case was 
issued in December 1997, and a substantive appeal was 
received in July 1998.  Although the veteran's notice of 
disagreement also initiated an appeal on the issue of 
entitlement to service connection for multiple disorders, in 
his substantive appeal the veteran indicated that he only 
wished to appeal the increased rating for bronchitis issue. 


FINDING OF FACT

The veteran's service-connected bronchial asthma is 
manifested by daily inhalational bronchodilator therapy; FEV-
1 is not less than 71 percent of predicted, FEV-1/FVC is not 
less than 71 percent, DLCO (SB) is not less than 66 percent 
of predicted, maximum oxygen consumption is not within the 
range of 15 to 20 ml/kg/min, the veteran does not require at 
least monthly visits to a physician for required care of 
exacerbations, nor does he undergo intermittent courses of 
systemic corticosteroids. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent (but no higher) for the veteran's service-connected 
bronchitis have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, including § 4.97 and Diagnostic Codes 6600, 
6602 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes VA medical records and reports of VA 
examinations, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claim and that no further action is 
necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran filed his claim in March 1997.  The claims file 
contains VA Medical Center (VAMC) records showing the veteran 
had been receiving periodic treatment for his bronchial 
symptoms throughout 1996 and into 1997.  He was taking 
medication, which seemed to alleviate his shortness of 
breath.  On pulmonary function tests in April 1997, the 
veteran had pre-bronch FEV1 of 86 percent predicted and post-
bronch FEV1 of 97 percent.  He had pre-bronch FEV1/FVC of 85 
and post-bronch FEV1/FVC of 87.  The interpretation of these 
findings was that the veteran's FEV1 and FEV1/FVC ratio were 
within normal limits.  Clinical notes state that the 
veteran's pulmonary function tests were essentially normal, 
showing mild improvement with inhaled bronchodilators.  It 
was noted that the veteran was negotiated with his employer 
regarding avoiding dust and fume exposure.

In June 1997, the veteran had a VA examination.  He 
complained of chest congestion and wheezing when in dusty and 
smoky environments.  There were no abnormal physical findings 
noted.   Diagnosis was asthma, based on history.

In June 1998, the veteran reported for treatment due to a 
cough  He was given medication.  At a July 1998 appointment 
the history of bronchitis was noted, and the veteran 
complained of some wheezing and heartburn.  He was continued 
on bronchial medication.

At an August 1998 appointment it was noted that the veteran's 
asthma had been better despite hot, humid weather.

In September 1998, another VA examination was performed.  The 
veteran was using an Albuterol oral inhaler two to four times 
per day and a Beclomethasone metered dose inhaler twice a 
day.  He was not on any anti-coagulant, CPAP, oxygen, or 
anti-acromial therapy.  The veteran reported periodic 
episodes of asthma, usually related to tar or cigarette 
smoke, or hot and humid weather.  He worked with hay and 
horses daily with no respiratory distress except in 
excessively hot weather.  On examination, his lungs were 
clear and there were no abnormalities noted, other than a 
midsystolic click in heartbeat.  Diagnosis was asthma.  
Pulmonary function tests showed FEV1 and FEV1/FVC ratio and 
FEF 25-75% within normal limits.  There was curvature to the 
flow volume loop suggesting minimal small airway disease.  
The pre-bronch FEV1 was 93 percent and pre-bronch FEV1/FVC 
was 85 percent and the post-bronch FEV1 was 93 percent and 
post-bronch FEV1/FVC was 87 percent.  DLOC was 93 percent of 
predicted.

In July 1999, the veteran had an acute asthma episode.  He 
had had increased coughing and wheezing over the last week or 
two.  At work he had been assigned to work around asphalt and 
when he breathed the fumes he had dyspnea, cough and chest 
tightness.  On arrival at the VAMC emergency room, he had 
audible wheezing and tight cough, with difficulty speaking.  
He had some relief with Albuterol, but remained symptomatic.  
The claims file contains a letter from a VA physician stating 
that the veteran was in the hospital in July 1999 for asthma 
exacerbation due to environmental exposure to fumes.

In August 1999, the veteran had a follow-up appointment.  He 
had no complaints of dyspnea, wheeziness, cough or chest 
pain.  He was advised to continue using inhalers and to avoid 
occupational exposure to exacerbating environmental elements.  
Diagnosis was asthma.  In September 1999, the veteran had 
another follow-up appointment, at which he reported some 
wheezing with seasonal allergens.  He continued to have some 
conflicts at work concerning restriction in exposure to 
asphalt fumes.  Diagnosis was asthma.

Under the provisions of Diagnostic Code 6600 for bronchitis, 
a 10 percent rating is for application where FEV-1 is 71 to 
80 percent predicted, or FEV-1/FVC is 71 to 80 percent, of 
DLCO (SB) is 66- to 80- predicted.  The next higher rating of 
30 percent under this Code is for application where there is 
FEV-1 of 56 to 70-percent predicted, or FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) 56- to 65-percent predicted.  The next 
higher rating of 60 percent is for application where there is 
FEV-1 of 40 to 55-percent predicted, or FEV-1/FVC of 40 to 55 
percent, or DLCO (SB) 40- to 55-percent predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  After reviewing the evidence of 
record, the Board is unable to find that the criteria for a 
rating in excess of the current 10 percent have been met 
under Code 6600.  

However, the record shows that the veteran does require daily 
inhalational therapy.  With this in mind, the Board observes 
that under Diagnostic Code 6602 for bronchial asthma, a 30 
percent rating is warranted if daily inhalational therapy is 
required.  A longitudinal review of the evidence does not 
show a clear differentiation between the veteran's bronchitis 
and asthma.  There is no medical evidence differentiating the 
two in a clear manner so as to totally discount the asthma 
symptoms.  Under the circumstances of this particular case, 
the Board believes it appropriate to look to the criteria of 
Code 6602 in arriving at an evaluation which fairly reflects 
the current severity of the veteran's service-connected 
bronchitis.  Since daily inhalational therapy is required, 
the Board finds that a 30 percent rating is warranted. 

However, a 60 percent evaluation is not warranted as the 
veteran does not meet the pulmonary test requirements for 
that level, does not require monthly visits for acute 
exacerbations and has not required courses of systemic 
corticosteroids so as to meet the criteria for a 60 percent 
rating under Code 6602. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a more favorable 
decision than that set forth herein. 



ORDER

Entitlement to a 30 percent evaluation for the veteran's 
service-connected bronchitis is warranted.  The appeal is 
granted to this extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

